 1                                                                   Hon. Christopher M Alston
                                                            Hearing: November 22, 2019, 9:30 am
 2
 3
 4
 5
 6                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
 8     In re:                                        Case No. 18-14820-CMA
                                                     Chapter 7
 9     SAMIA EL-MOSLIMANY
10                                                   SUPPLEMENTAL MEMORANDUM IN
                           Debtor                    SUPPORT OF MOTION TO AVOID
11                                                   JUDGMENT LIEN
12              Debtor Samia El-Moslimany respectfully submits this supplemental
13    memorandum in support of her motion to avoid the judgment lien of Hayat Sindi
14    (Docket #80) and her motion to compel abandonment of her residence (Docket #81), in
15    accordance with the Court’s instructions at the August 30, 2019 hearing. Accompanying
16    this memorandum is the Second Supplemental Declaration of Samia El-Moslimany.
17    1. PROCEDURAL BACKGROUND
18              Since the August hearing, the Court has entered an order overruling the trustee’s
19    and Ms Sindi’s objections to the Debtor’s claim of homestead exemption.
20              The Debtor and the trustee have agreed to mediate the abandonment issue under
21    the auspices of the Thomas T Glover Mediation Program. Therefore, the Debtor is not
22    seeking an order of abandonment at this time. The Debtor asks the Court to put the
23    abandonment motion on hold, subject to being re-noted if mediation is not successful.
24              The Debtor originally sought to avoid the Sindi judgment lien under both
25    Bankruptcy Code §522(f) and 522(h). The latter subsection allows a debtor to avoid a
26                                                                         DONALD A BAILEY
                                                                         1601 Fifth Avenue, #610
27                                                                            Seattle WA 98101
                                                                                  206 682 4802
28    SUPPLEMENTAL MEMORANDUM - 1                                           donald.bailey@shaferbailey.com




     Case 18-14820-CMA         Doc 130    Filed 11/15/19   Ent. 11/15/19 13:22:16     Pg. 1 of 5
 1    lien that is subject to avoidance by the trustee as, for instance, a preference, if the trustee
 2    does not do so. The Debtor has decided to withdraw her motion to the extent it seeks
 3    relief under subsection 522(h), and continue with her motion under subsection 522(f)
 4    only.
 5            As the Court may recall, Ms Sindi originally obtained judgment against the
 6    Debtor in the Federal District Court for Massachusetts in October 2016. While that
 7    judgment was on appeal, Ms Sindi docketed the judgment in the Federal District Court
 8    for the Western District of Washington, and on February 27, 2017, recorded a “Notice of
 9    Lien Against Homestead Property” in the King County land records. After the
10    judgment was reduced on appeal, Ms Sindi registered the amended judgment in the
11    King County Superior Court and, on September 25, 2018, recorded it in the King County
12    land records. This bankruptcy was filed on December 20, 2018, less than 90 days after
13    the 2018 lien filing.
14            The Debtor originally challenged the 2017 lien filing as defective because the
15    judgment was domesticated in District Court as opposed to Superior Court, and the 2018
16    lien filing as an avoidable preference. For purposes of this motion going forward, and
17    without waiving any rights or defenses, the Debtor concedes the validity of the 2017
18    judgment lien filing, and leaves it to the trustee whether to seek avoidance of the 2018
19    judgment lien filing.
20    2. LIEN AVOIDANCE UNDER SECTION 522(f)
21            Pursuant to Bankruptcy Code §522(f), a debtor may avoid a judicial lien on
22    exempt property, such as a homestead, to the extent the lien impairs an exemption to
23    which the debtor is entitled. A lien impairs an exemption to the extent the amount of the
24    lien, plus the amount of all other liens on the property, plus the amount of the
25    exemption, exceeds the value of the property.
26                                                                            DONALD A BAILEY
                                                                           1601 Fifth Avenue, #610
27                                                                              Seattle WA 98101
                                                                                    206 682 4802
28    SUPPLEMENTAL MEMORANDUM - 2                                             donald.bailey@shaferbailey.com




     Case 18-14820-CMA        Doc 130    Filed 11/15/19    Ent. 11/15/19 13:22:16       Pg. 2 of 5
 1           In this case, the property is encumbered by a first deed of trust to Washington
 2    Federal Bank and a second deed of trust to Aziza Alyousef. The Debtor owns an
 3    undivided half interest in the property along with her mother. The Debtor calculates the
 4    equity available to support the Sindi judgment lien as follows:
 5           Property value: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,130,0001
 6           Less Washington Federal deed of trust . . . . . . . . . . . . . . . . . . . . . . . . . . . . - $355,4372
 7           Less Alyousef Deed of Trust . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . - $574,536
 8           Gross equity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $200,027
 9           Debtor’s 50% share of net equity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $100,013
10           Less Debtor’s homestead exemption . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . - $125,000
11           Net Equity (negative) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . - $24,987
12           The debtor has the burden of proof in seeking lien avoidance under Bankruptcy
13    Code §522(f). Ohanian v. Irwin (In re Irwin), 338 B.R. 839 (E.D CA 2006); In re Mohring,
14    142 B.R. 389 (Bankr. C.D. CA 1992). The debtor must establish four elements:
15           (1) there is an exemption to which the debtor is entitled;
16           (2) that the property is listed in the debtor's schedules and claimed as exempt;
17           (3) that the lien impairs the exemption; and
18           (4) that the lien is judicial rather than consensual.
19    In re Burchard, 2009 Bankr. LEXIS 5516 at 8 (Bankr. D. ID 2009). Here, the Court’s order
20    overruling the objections to the claim of exemption has disposed of elements 1 and 2.
21
22
             1
               Per the Court’s comments at the August 30 hearing, the Debtor has not deducted
23    costs of sale in this calculation, although costs of sale will be relevant to the issue of
24    abandonment.
             2
25            This was the balance on the petition date; the amount owed is now higher due to
      accruing interest and other charges.
26                                                                                                       DONALD A BAILEY
                                                                                                     1601 Fifth Avenue, #610
27                                                                                                        Seattle WA 98101
                                                                                                              206 682 4802
28    SUPPLEMENTAL MEMORANDUM - 3                                                                         donald.bailey@shaferbailey.com




     Case 18-14820-CMA              Doc 130          Filed 11/15/19            Ent. 11/15/19 13:22:16                 Pg. 3 of 5
 1    There is no dispute as to element 4. Therefore, the only issue before the Court is
 2    whether the Sindi judgment lien impairs the Debtor’s homestead exemption.
 3           The Bankruptcy Code provides a formula for determining impairment in
 4    Bankruptcy Code §522(f)(2): take the value of the debtor’s interest in the property, then
 5    deduct the sum of all other liens on the property3 and the amount of the claimed
 6    exemption. If the result is zero or less, the subject lien impairs the debtor’s exemption
 7    and it is avoided in its entirety. If the result is a positive number, that is the limit of the
 8    lien, and any amount of lien in excess of that amount is avoided. As shown by the table
 9    above, the result of this calculation in this case is avoidance of the Sindi judgment lien in
10    its entirety.
11           By her declaration (Docket #80-4), the Debtor has submitted evidence of the value
12    of the property as stated in the table above. Ms Sindi has not submitted any evidence to
13    rebut the property value asserted by the Debtor. The Debtor and Aziza Alyousef have
14    submitted declarations under penalty of perjury (Docket #80-3 and #80-4) stating that
15    Ms Alyousef’s loans to the Debtor are real and bona fide, and that the secured debt
16    owing to Ms Alyousef is as stated in the table above. They have authenticated the
17    promissory notes and the deed of trust. By her Second Supplemental Declaration, the
18    Debtor has further substantiated the bona fides of these loans, and backed up her
19
20           3
               In the case of property owned jointly by a debtor and a non-debtor, some courts
21    have interpreted this literally and allowed the debtor to deduct the full amount of a
      jointly owed mortgage from the debtor’s half interest in the property. Other courts have
22
      required jointly owed mortgage debts to be deducted from the gross value of the
23    property before dividing the equity between the co-owners. Compare In re Cozad, 208
      B.R. 495 (B.A.P. 10th Cir. 1997) (deducting full mortgage from half interest) with In re
24
      Miller, 299 F.3d 183, 48 C.B.C.2d 937 (3d Cir. 2002) (deducting full mortgage before
25    dividing equity). Here, the Debtor has adopted the more conservative approach. If the
      debtor followed the Cozad approach, the impairment would be even more extreme.
26                                                                            DONALD A BAILEY
                                                                            1601 Fifth Avenue, #610
27                                                                               Seattle WA 98101
                                                                                     206 682 4802
28    SUPPLEMENTAL MEMORANDUM - 4                                              donald.bailey@shaferbailey.com




     Case 18-14820-CMA       Doc 130     Filed 11/15/19     Ent. 11/15/19 13:22:16       Pg. 4 of 5
 1    declaration with bank statements4. Ms Sindi has presented no evidence that casts doubt
 2    on the Alyousef loans or the deed of trust securing those loans.
 3           The Debtor respectfully submits that she has met her burden of producing
 4    evidence to support her motion, and, in the absence of any contrary evidence from the
 5    lienholder, she has also met her burden of proof. There is no equity in the Debtor’s
 6    residence that the Sindi judgment lien can attach to, and the judgment lien should be
 7    avoided in its entirety.
 8           Dated: November 15, 2019
                                                        DONALD A BAILEY
 9                                                      Attorney at Law
10                                                      /s/ Donald A Bailey
                                                        WSB#12289
11                                                      Attorney for debtor
12
13
14
15
16
17
18
19
20
21
22
23
             4
               The bank statements that are being produced for the first time in the Second
24
      Supplemental Declaration were not available to the Debtor when the original motion
25    was filed; she has had to travel to Saudi Arabia to obtain many of them.

26                                                                         DONALD A BAILEY
                                                                         1601 Fifth Avenue, #610
27                                                                            Seattle WA 98101
                                                                                  206 682 4802
28    SUPPLEMENTAL MEMORANDUM - 5                                           donald.bailey@shaferbailey.com




     Case 18-14820-CMA       Doc 130   Filed 11/15/19    Ent. 11/15/19 13:22:16       Pg. 5 of 5
